Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/30/2021, with respect to the rejection(s) of claim(s) 1-8 and 16-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (hereafter Yu)(US PgPub 2015/0006005) and in view of Morisada (US PgPub 2005/0069208).
Regarding claim 1, Yu discloses an automated vehicle (Figure 1A) comprising: a body including a storage compartment for storing perishable goods, wherein the storage compartment is accessible by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the headlights of Yu with LEDs that emote one or more expressions as disclosed by Morisada, motivation being to provide the delivery vehicle with the appearance of a human delivery person and improve the overall aesthetics of the vehicle. 
Regarding claim 2, Yu discloses wherein the storage compartment is configured to maintain a temperature of the perishable goods at a desired temperature above or below an ambient temperature (Paragraph 0091).

Regarding claim 4, Yu discloses wherein the one or more sensor arrays comprise one or more of the following: a radar detection system, a lidar detection system, a video camera, a motion sensor, and a microphone (Paragraphs 0032, 0033 and 0036).
Regarding claim 6, Yu discloses wherein the predetermined height is between three feet to five feet (Figure 1A and Paragraph 0083).
Regarding claim 8, Yu discloses wherein the storage compartment is configured to directly store a plurality of orders of the perishable goods that are grouped together by a delivery routing system based on delivery destinations for each of the plurality of orders (Paragraphs 0009, 0011, 0170 and 0172 where plural orders are provided to the automated vehicle for delivery).
Method claims 16 and 19-20 are drawn to the method of using the corresponding apparatus claimed in claims 1-4, 6 and 8. Therefore method claims 16 and 19-20 correspond to apparatus claims 1-4, 6 and 8 and are rejected for the same reasons of obviousness as used above.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Morisada as applied to claims 1-4, 6, 8, 16 and 19-20 above, and further in view of Sato (US PgPub 2017/0197634).
Regarding claim 5, Yu and Morisada do not specifically disclose wherein the automated vehicle is configured to operate in an autonomous zone configured with navigation lines along a predetermined route, and wherein the sensor module is configured to detect the navigation lines to navigate the automated vehicle along the predetermined route.  In the same field of endeavor, Sato discloses an autonomous vehicle driving system where a vehicle is guided along a predetermined route using navigation lines on a road (Paragraphs 0037 and 0112).

Regarding claim 18, see rejection for claim 5.

Allowable Subject Matter
Claims 9-15 are allowed.
Regarding claim 9, the prior art fails to disclose or fairly suggest a system comprising: an automated locker system; and an automated vehicle comprising: a body including a storage compartment for storing perishable goods, wherein the storage compartment is accessible by a user upon authentication of the user, a sensor module comprising one or more sensor arrays for receiving data for navigating the automated vehicle, wherein the sensor module is positioned above the body on a support structure at a predetermined height, wherein the data includes one or more of the following: audio data, video data, radio waves, and backscattered light waves, an onboard computer system configured to process the data to navigate the automated vehicle along motor vehicle routes and pedestrian routes and one or more headlights positioned at a forward position of the body, the one or more headlights comprising a plurality of red green blue (RGB) light emitting diodes (LEDs), wherein the one or more headlights are configured to resemble anthropomorphic eyes to emote one or more expressions, and a moveable platform configured to lift out of the storage compartment to interface with the automated locker system to retrieve or deposit the perishable goods, wherein the moveable platform is sized to fit at least partially within a storage location of the automated locker system.
Dependent claims 10-15 are allowed with their base claims.
s 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687